Citation Nr: 0118059	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  00-23 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  He died in November 1994.  The appellant is 
his surviving spouse.

In a March 1995 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) denied a claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant did not appeal that decision.

Thereafter, in August 2000, the appellant filed to reopen her 
claim of entitlement to service connection for the cause of 
the veteran's death.  In a September 2000 letter, the RO 
advised the appellant that new and material evidence had not 
been submitted to reopen her claim.  The appellant 
subsequently perfected a timely appeal regarding that 
decision.


REMAND

In a Memorandum dated in November 2000, and received by the 
Board in April 2001, the appellant's accredited 
representative requested that this document be considered as 
"a request for a Formal Hearing regarding the [issue] of 
entitlement to service connection for the cause of the 
veteran's death."  In May 2001, the Board sent a letter to 
the appellant, with a copy to her accredited representative, 
requesting clarification as to whether she desired a personal 
hearing before a Member of the Board.  In the letter, the 
Board advised the appellant that, if she did not respond 
within thirty days from the date of the letter, it would be 
assumed that she desires a hearing before a Member of the 
Board, and that arrangements would be made to have her case 
remanded for such a hearing.  


There is no indication in the record that the appellant or 
her representative has responded to the Board's May 2001 
letter.  Because considerations of due process mandate that 
the Board may not proceed with appellate review of the 
appellant's claim without affording her an opportunity for a 
personal hearing, a remand is required for the scheduling of 
a Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 
Supp. 2000); 38 C.F.R. § 20.700(a) (2000).  

Accordingly, to ensure full compliance with due process 
requirements, this case is remanded for the following action:

The RO should schedule the appellant for 
a Travel Board hearing at the RO in 
Houston, Texas, as the RO's docket 
permits.  Appropriate notification should 
be given to the appellant and her 
representative, and such notification 
should be documented and associated with 
the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


